DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires overexpressing SCARB2 and it is a relative term which renders the claim indefinite.  The term "overexpressing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an RD cell that has the EXT1 or EXT2 genes silenced and expresses human SCARB2 by way of retroviral vector, does not reasonably provide enablement for any host cell type, any causative agent of HFMDV, any method of not expressing HS, or any SCARB2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	The claims encompass any host cell type including bacteria and applicant has only shown RD cells. 

SCARB2 is a known receptor for some of the viruses causing HFMDV. Yamayoshi et al. (Emerging Microbes and Infections, 3:e53, 2014) teach that SCARB2 is the receptor for all strains EV71, CVA7, CVA14, and CVA16 (Table 1). 
There is no teaching of additional viruses that cause FMDV that can be grown in these cells or used in the method.
Lim et al. (Therapeutic Advances in Vaccines and Immunotherapy   2019, Vol. 7: 1–10) teach that EV71 only causes 45-50% of HFMDV in China (abstract). Lim et al. also teach that CVA6 and CVA10 are causative agents (page 6, col 2 lower). Applicant has not shown CVA6 and CVA10 can work in this cell or method.
While applicant provides (working examples) 1-3 that show making  RD cells with CRSPR technology to silence the EXT1 or the EXT2 and using a retrovirus to express SCARB2, there is no teaching of the range of cells that have the recited functions that can be made and used in the method. There is no showing that this cell and method can be used for all causative viral agents of FMDV or that the any cell can be made to overexpress SCARB2 and not express heparin sulfate. 
Applicant does not teach “expressing no heparin sulfate” but only silencing the EXT1 or EXT2 genes. Heparin sulfate is not genetically expressed but is synthesized in the trafficking from the ER to the golgi and is ubiquitous intercellularly in multicellular organisms. 

 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MYRON G. HILL
Examiner
Art Unit 1648


/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648